DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/20201 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (US Patent Application Publication US 2016/0146551 A1), in view of Waldman et al. (US Patent Application Publication US 2014/0360698 A1), and Kim et al. (US Patent Application Publication US 2013/0146247 A1).
Regarding claim 1, Kolb discloses (figures 2 and 4A-6), a modular intercooler block (the heat exchanger can be a charge air cooler/intercooler per paragraph 0061) comprising: a modular intercooler block (one of the multiple heat exchanger cores 100 that are assembled to form the modular heat exchanger); 
a multiplicity of cooling fins ( fins 30) configured to allow passage of an airstream (per paragraph 0020); 
a first core header and a second core header disposed on opposite sides of the multiplicity of cooling fins (headers 160A and 160B respectively as seen in figures 2, 4A-6); 
a multiplicity of holes arranged on an outwardly-facing surface of each of the first core header and the second core header (holes in the headers 160A and 160B for the inlets or outlets from  tubes 20 as seen in figure 5 and 6); and 
a plurality of core tubes (tubes 20) extending from each of the multiplicity of holes in the first core header (160A), through the multiplicity of cooling fins (30), to a similarly disposed hole in the second core header (160B, where tubes 20 extend between headers 160A and 160B per at least paragraph 0048).
However Kolb does not explicitly disclose that the holes are countersunk or that the intercooler block is fabricated by direct metal printing.
Waldman teaches (figure 4A) connections between tubes (402) and a header (at inner wall 417) of a heat exchanger are counter sunk, (inlets 415 are counter-sunk per paragraph 0039). Waldman also teaches a heat exchanger fabricated by way of direct metal printing is taught by Waldman as well which discloses that direct metal laser sintering, also known as direct metal printing, is a known manufacturing technique for a heat exchanger  (per paragraph 0056).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the header and tube connection of Kolb to be counter sunk as taught by Waldman, Doing so would allow for the smooth transition of fluid to the tubes and  obvious to one for ordinary skill in the art at the time the invention was effectively filed to have modified Kolb to be made using an additive manufacturing technique which would allow for assembly of a heat exchanger at a significantly reduced cost as recognized by Waldman (per paragraph 0053).
Kolb also does not disclose the plurality of core tubes each follow and undulating path across the core fins.
Kim teaches a heat exchanger with core tubes that each follows an undulating path across between the headers (pipes 138 each follow an undulating path in both the direction between the headers at tanks 110 and 120 as seen in figure 1, 2 and 6 and follow an undulating path in the direction of airflow as seen in figure 3 and 7), the undulating path of the core tubes being configured to provide a surface area that is greater than the surface area of straight core tubes (the spiral shape of the pipe 138 has a larger surface area than  a straight cylindrical pipe would as seen in the figures).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively flied to have modified the heat exchanger core of tubes and fins of Kolb to have the spiral tubes as taught by Kim extending between the headers and the fins of Kolb, doing so would have a tube shape that could generate a vortex in the fluid within the tubes and could increase the turbulence of the air passing over the tubes both of which serve to increase heat transfer as recognized by Kim (per paragraph  0013 and per paragraph 0059-0061).
	Regarding claim 4, Kolb as modified discloses the claim limitations of claim 1 above, and Kolb further discloses the multiplicity of cooling fins (30) undergo a sinuous path across a height direction of the modular intercooler block (the fins undergo a sinuous path between headers 160 and are stacked in a height direction, from the top to the bottom of figure 2).
	Regarding claim 5, Kolb as modified discloses the claim limitations of claim 1 above, and Kolb further discloses the multiplicity of cooling fins (30) undergo a sinuous path along a 
	Regarding claim 7, Kolb as modified discloses the claim limitations of claim 1 above, and Kolb further discloses the multiplicity of holes are configured to receive grommets or seals (o- ring 310 forms a seal 312) when the first core header or the second core header is fastened to another core header comprising holes disposed in a similar arrangement ( when the header is formed of two plates 304 and 302  as in figure 6, one of the plates forms a second header plate  with holes disposed in a similar arrangement  to allow for relative motion between the tube and header without the buildup of high stresses per paragraph 0060).
Regarding claim 9, Kolb as modified discloses the claim limitations of claim 1 above, and Kim Further discloses core tubes that each follows an undulating path across between the headers (pipes 138 each follow an undulating path in both the direction between the headers at tanks 110 and 120 as seen in figure 1, 2 and 6 and follow an undulating path in the direction of airflow as seen in figure 3 and 7), the undulating path of the core tubes being configured to provide a surface area that is greater than the surface area of straight core tubes (the spiral shape of the pipe 138 has a larger surface area than  a straight cylindrical pipe would as seen in the figures).
Regarding claim 10, Kolb as modified discloses the claim limitations of claim 9 above, and Kim further discloses the undulating path is perpendicular to the direction of an airstream passing through the heat exchanger (pipes 138 each follow an undulating path in the direction between the headers at tanks 110 and 120 as seen in figure 1, 2 and 6 where the longitudinal axis of the pipes 138 between tanks extends perpendicularly to the direction of airflow through the heat exchanger as seen in figure 7) .
	Regarding claim 11, Kolb as modified discloses the claim limitations of claim 9 above, and Kim further discloses the undulating path is parallel to the direction of an airstream passing through the heat exchanger (pipes 138 each follow an undulating path in the direction of airflow 
	Regarding claim 12, Kolb as modified discloses the claim limitations of claim 9 above, and Kim further discloses wherein the undulating paths of adjacent plurality of core tubes comprise a phase-shift with respect to one another (pipes 138 of adjacent heat radiating units 130 are disposed alternately in a width direction per paragraph 0054 and 0055 to increase contact area between air and the external circumference of the pipe 138).
	Regarding claim 13, Kolb as modified discloses the claim limitations of claim 12 above, and Kim further discloses the directions of the undulations are perpendicular to one another ( a  portion of the surface of the pipes 138 would be perpendicular to another portion of the surface of a second undulating pipe 138 as the surface pattern repeats itself. therefore at least two portion of the surface of adjacent pipes 138 would have surface directions that are perpendicular to one another depending on where the directions on the surface of the pipes were measured).
However Kim does not explicitly discloses that the undulating paths have a phase shift of 90 degrees. Since Kim discloses (figure 3 and 7) that the undulating paths of adjacent tubes  comprise a phase-shift with respect to one another (pipes 138 of adjacent heat radiating units 130 are disposed alternately in a width direction per paragraph 0054 and 0055 to increase contact area between air and the external circumference of the pipe 138) the degree to which the pipes are disposed between one another is a result effective variable i.e. a variable which achieves a recognized result. In this case, the recognized result is that the degree of the offset  of the pipes, when it is placed between the neighboring pipes, effects the contact area between the air and the external surface of the pipes (per paragraph 0054 and 0055) which would in turn effect the heat transfer between the pipes and the air. Therefore, since the general conditions of the claim, i.e. that the plate member is made up of a defined percentage of non-perforated channels, were disclosed in the prior art by Kim, it is not inventive to discover the optimum 

Regarding claim 14, Kolb discloses (figures 2 and  4A-6) a method for a modular intercooler block (the heat exchanger can be a charge air cooler/intercooler per paragraph 0061)  and configured to be assembled to form larger intercoolers (multiple heat exchanger cores 100 are assembled to form the modular heat exchanger) , comprising: forming a first core header (header 160A) and a second core header (header 160B), the first core header being substantially identical to the second core header (as seen in figure 6 the header construction is the same at least the points where the tubes 20 are connected); disposing a multiplicity of holes on a surface of each of the first core header and the second core header (holes in the headers 160A and 160B for the inlets or outlets from  tubes 20 as seen in figure 5 and 6); arranging a multiplicity of cooling fins (fins 30) between the first core header (160A) and the second core header (160B), the multiplicity of holes facing away from the multiplicity of cooling fins ( the holes face outward from tubes 20 toward tanks 710A or 710B to which the headers 160A and 160B are attached respectively); and extending a plurality of core tube (tubes 20) from each of the multiplicity of holes in the first core header (160A), through the multiplicity of cooling fins (30), to a similarly disposed hole in the second core header (160B, where tubes 20 extend between headers 160A and 160B per at least paragraph 0048).
However Kolb does not explicitly disclose that the holes are countersunk or that the intercooler block is fabricated by direct metal printing.
Waldman teaches (figure 4A) connections between tubes (402) and a header (at inner wall 417) of a heat exchanger are counter sunk, (inlets 415 are counter-sunk per paragraph 0039). Waldman also teaches a heat exchanger fabricated by way of direct metal printing is taught by Waldman as well which discloses that direct metal laser sintering, also known as 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the header and tube connection of Kolb to be counter sunk as taught by Waldman, Doing so would allow for the smooth transition of fluid to the tubes and would help to minimize pressure drops as is recognized by Waldman (per paragraph 0039). Additionally it would have been obvious to one for ordinary skill in the art at the time the invention was effectively filed to have modified Kolb to be made using an additive manufacturing technique which would allow for assembly of a heat exchanger at a significantly reduced cost as recognized by Waldman (per paragraph 0053).
Kolb also does not disclose the plurality of core tubes each follow and undulating path across the core fins.
Kim teaches a heat exchanger with core tubes that each follows an undulating path across between the headers (pipes 138 each follow an undulating path in both the direction between the headers at tanks 110 and 120 as seen in figure 1, 2 and 6 and follow an undulating path in the direction of airflow as seen in figure 3 and 7), the undulating path of the core tubes being configured to provide a surface area that is greater than the surface area of straight core tubes (the spiral shape of the pipe 138 has a larger surface area than  a straight cylindrical pipe would as seen in the figures).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively flied to have modified the heat exchanger core of tubes and fins of Kolb to have the spiral tubes as taught by Kim extending between the headers and the fins of Kolb, doing so would have a tube shape that could generate a vortex in the fluid within the tubes and could increase the turbulence of the air passing over the tubes both of which serve to increase heat transfer as recognized by Kim (per paragraph  0013 and per paragraph 0059-0061).

Regarding claim 16, Kolb as modified discloses the claim limitations of claim 14 above, and Kolb further discloses spacing the adjacent of the multiplicity of cooling fins (30) such that an airstream may be passed through the multiplicity of cooling fins (air flows through the fins 30 per paragraph  0020).

Claims 2-3, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (US Patent Application Publication US 2016/0146551 A1), in view of Waldman et al. (US Patent Application Publication US 2014/0360698 A1), Kim et al. (US Patent Application Publication US 2013/0146247 A1), and Korth et al. (US Patent Application Publication US 2009/0038778 A1).
Regarding claim 2, Kolb as modified discloses the claim limitations of claim 1 above, however Kolb does not disclose the multiplicity of cooling fins are comprised of flat sheets that are parallelly disposed between the first core header and the second core header.
Korth teaches (figure 6) a heat exchanger core (core 30 or 34 of tubes 32 and 36) that extends between headers (22 and 24) with a multiplicity of cooling fins ( fins 42 or 44) are comprised of flat sheets that are parallelly disposed between the first core header and the second core header ( as seen in figure 6 the fins 42 and 44 extend parallel to each other and perpendicularly to the tubes 32 and 36, as the tubes extend perpendicularly to the header 22 and 24 as seen in figure 2 and 3, the fins 42 and 44 would extend parallel between the headers 22 and 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have substituted the fins of Kolb with the parallel fins of Korth, doing so would provide a known type of alternative fin construction for mounting on the tubes between headers of a heat exchanger as recognized by Korth (per paragraph 0033, where the fins of the figure are known alternatives to serpentine or corrugated fins per paragraph 0039 of Korth).
Regarding claim 3, Kolb as modified discloses the claim limitations of claim 2 above, and Korth further discloses the multiplicity of cooling fins (42 and 44) are uniformly spaced between the first core header and the second core header (as seen in figure 6 the fins 42 and 44 are evenly spaced).
	Regarding claim 6, Kolb as modified discloses the claim limitations of claim 1 above, however Kolb does not disclose the multiplicity of holes are arranged into adjacent rows and columns that are alternatingly arranged so as to maximize the number of holes in the first core header and the second core header.
Korth teaches (figures 2B) a heat exchanger header (22 and 24) with a plurality of holes (openings 26) arranged into adjacent rows and columns that are alternatingly arranged so as to maximize the number of holes in the first core header and the second core header (holes 22 are arranged in a staggered array configuration per paragraph 0030 and 0031 in alternating rows and columns of openings 26 as seen in figure 2B).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the tubes of Kolb to be in a staggered array as taught by Korth. Doing so would provide a tube configuration that could optimize heat exchange performance (per paragraph 0030) and could enable an increase in airflow around the tubes as recognized by Korth (per paragraph 0031).
	Regarding claim 15, Kolb as modified discloses the claim limitations of claim 14 above, however Kolb does not disclose alternately arranging the multiplicity of holes into adjacent rows and columns to maximize the number of holes in the first core header and the second core header.
Korth teaches (figures 2B) a heat exchanger header (22 and 24) with a plurality of holes (openings 26) arranged into adjacent rows and columns that are alternatingly arranged so as to maximize the number of holes in the first core header and the second core header (holes 22 are 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the tubes of Kolb to be in a staggered array as taught by Korth. Doing so would provide a tube configuration that could optimize heat exchange performance (per paragraph 0030) and could enable an increase in airflow around the tubes as recognized by Korth (per paragraph 0031).

Claim 8, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (US Patent Application Publication US 2016/0146551 A1), in view of Waldman et al. (US Patent Application Publication US 2014/0360698 A1), Kim et al. (US Patent Application Publication US 2013/0146247 A1) and Mitrovic et al. (US Patent Application Publication US 2002/0014328 A1).
Regarding claim 8, Kolb as modified discloses the claim limitations of claim 1 above, and Kolb discloses heat is transferred to the airstream passing through the multiplicity of cooling fins (30, where air passed over fins 30 to indirectly exchange heat with the fluid in the tubes). however Kolb does not disclose the core tubes each comprises a spiraled inner passage configured to increase the available surface area.
Mitrovic teaches at heat exchanger tube (pipe 1) with a  spiraled inner passage configured to increase the available surface area ( ribs 3 create a spiraled inner twist  that serves to increase the transfer area per paragraph 0007 where the ribs achieve the beneficial effect per paragraph 0007-0010). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic tubes of Kolb to include the spiraled inner passage as taught by Mitrovic, doing so would provide a heat transfer tube with increased internal heat 
Regarding claim 18, Kolb as modified discloses the claim limitations of claim 17 above, and Kolb further discloses configuring thin copper walls of the core tubes to enhance heat transfer to an airstream passing through the multiplicity of cooling fins. As Kolb is silent as to copper being a material of construction of the heat exchanger tubes. 
Mitrovic discloses that copper is a known material for construction of a heat transfer tube (per paragraph 0017). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the tubes of Kolb to be made of copper as taught by Mitrovic. Doing so would provide a known heat exchange tube construction material that would have a high thermal conductivity as recognized by Mitrovic (per paragraph 0017).  

	Regarding claim 19, Kolb as modified discloses the claim limitations of claim 17 above, and Kolb discloses heat is transferred to the airstream passing through the multiplicity of cooling fins (30, where air passed over fins 30 to indirectly exchange heat with the fluid in the tubes), however Kolb does not disclose the core tubes each comprises a spiraled inner passage configured to increase the available surface area.
Mitrovic teaches a heat exchanger tube (pipe 1) with a spiraled inner passage configured to increase the available surface area ( ribs 3 create a spiraled inner twist  that serves to increase the transfer area per paragraph 0007 where the ribs achieve the beneficial effect per paragraph 0007-0010). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic tubes of Kolb to include the spiraled inner passage as taught by Mitrovic, doing so would provide a heat transfer tube with increased internal heat 
Alternatively Kim teaches a heat exchanger tube (pipe 138) with a spiraled inner passage configured to increase the available surface area ( the spiral shape of tube 138 serves to generate  a vortex per paragraph  0013 and per paragraph 0059-0060, which serves to increase heat transfer per paragraph 0013 and 0061). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic tubes of Kolb to include the spiraled inner passage as taught by Kim, doing so would provide a heat transfer tube with increased internal heat transfer area which would in turn increase heat transfer through generating a vortex as recognized by Kim (per paragraph 0013 and per paragraph 0059-0061). 
Response to Arguments
Applicant’s arguments, see page 5-6, filed 4/1/2021, with respect to the claim rejections under 35 U.S.C 112 have been fully considered and are persuasive.  The rejections under 35 U.S.C 112 of 1/1/2021 has been withdrawn as was noted when the claims were entered in the 3/22/2021 advisory action.
Applicant's arguments filed with the 4/1/2021 RCE have been fully considered but they are not persuasive. Regarding the argument that Kolb does not teach a modular block configured to form larger intercoolers/heat exchanger since Kolb teaches that the headers are sealingly attached which would not allow modularity as asserted by the applicant. The examiner respectfully disagrees and notes that the heat exchanger of Kolb is referred throughout its specification as "modular". Where Kolb explicitly discloses that the heat exchanger core is modular per paragraph 0061 and repeatedly describes its heat exchanger as modular in at least paragraph 0034-0038. The heat exchanger of Kolb is modular in that it may include any number of heat exchanger cores 100A-100D as seen in the figures 4A and 4B of Kolb and per paragraph 0061 where additional rows or columns of heat exchanger cores can be included .

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763